Citation Nr: 0429401	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  00-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
December 1, 2001, for post traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 70 percent from 
December 1, 2001, for post traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than December 1, 
2001 for an increased ratiang for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 until 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

CAVC has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) 
(2004).

Here, the claimant has not been apprised as to what evidence 
he is to obtain and what evidence, if any, VA will procure on 
his behalf.  In fact, the claims file does not reflect that 
the RO issued any notice letters at all with respect to the 
veteran's PTSD claim.  Such notice must be provided in order 
to satisfy the VCAA and Quartuccio.

It is further noted that, during the course of his appeal, 
the veteran's disability percentage for PTSD has been 
increased.  Specifically, an August 2002 rating decision 
granted an increase from 30 to 70 percent, effective December 
1, 2001.  The Board makes two observations regarding that 
rating action.  First, it is noted that, because the increase 
represented less than the maximum available benefit, it does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Second, it is noted that, in response to the 
increase, the veteran expressed disagreement as to the 
effective date.  Specifically, a September 2002 
correspondence is construed as a notice of disagreement as to 
the issue of an earlier effective date.  The evidence of 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2004).  Indeed, 
a November 2002 supplemental statement of the case and a 
subsequent May 2003 rating decision both focused only on the 
whether a rating in excess of 70 percent was warranted for 
the period beginning December 1, 2001.  There was no analysis 
regarding any period prior to that date.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a letter satisfying 
all VCAA notice obligations in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim, inform him of his and VA's 
division of responsibility in producing 
or obtaining that evidence or 
information, and advise the veteran to 
send any additional evidence in his 
possession pertinent to the appeal to VA.  

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran 
contending entitlement to an earlier 
effective date as to a grant of a 70 
percent evaluation for PTSD granted in 
August 2002 and effective December 1, 
2001.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if the veteran 
wishes to complete an appeal as to this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




